IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MARGO AND DANIEL POLETT,                      : No. 120 EAL 2018
                                              :
                    Respondents               :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
PUBLIC COMMUNICATIONS, INC.,                  :
ZIMMER, INC., ZIMMER USA, INC. AND            :
ZIMMER HOLDINGS, INC.,                        :
                                              :
                    Petitioners               :


                                       ORDER



PER CURIAM

     AND NOW, this 28th day of August, 2018, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.